Citation Nr: 0504839	
Decision Date: 02/22/05    Archive Date: 03/04/05

DOCKET NO.  99-03 827A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for a right elbow disorder has been 
received.

2.  Whether new and material evidence to reopen a claim for 
service connection for intraocular hypertension with 
headaches and blurred vision has been received.

3.  Whether new and material evidence to reopen a claim for 
service connection for bilateral hearing loss has been 
received.

4.  Whether new and material evidence to reopen a claim for 
service connection for a bilateral ankle disorder.

5.  Whether new and material evidence to reopen a  claim for 
service connection for arthritis of multiple joints, 
excluding the cervical and lumbar spine segments, has been 
received.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1962 to July 
1994.

A February 1996 rating decision, in part, denied the 
veteran's initial claim for service connection for a right 
elbow disorder, intraocular hypertension with headaches and 
blurred vision, bilateral hearing loss, a bilateral ankle 
disorder, and arthritis of multiple joints excluding the 
lumbar and cervical spine segments, and granted service 
connection for a duodenal ulcer and arthritis of the lumbar 
spine.  The veteran was notified of that decision later that 
same month, but did not initiate an appeal.  

In March 1997, the veteran requested reconsideration of the 
issues addressed in the February 1996 rating decision.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision by the RO 
that, in part, denied service connection for a right elbow 
disorder, for intraocular hypertension with headaches and 
blurry vision, for bilateral hearing loss, for a bilateral 
ankle disorder, and for arthritis of multiple joints, 
excluding the cervical and lumbar spine segments; as well as 
denied claims for higher ratings for a duodenal ulcer and for 
arthritis of the lumbar spine.  The veteran filed notices of 
disagreement (NODs) in August and October 1998.  The RO 
issued statements of the case in September and October 1998.  
A substantive appeal was received by the RO in April 1999.  
In January 2002, the Board characterized the issues currently 
on appeal as new and material in light of the prior final 
denial, and remanded these issues as well at the increased 
rating claims for a duodenal ulcer and arthritis of the 
lumbar spine for additional development.

As reflected in a March 2003 supplemental statement of the 
case (SSOC), the RO reopened the claims for service 
connection for a right elbow disorder, for intraocular 
hypertension with headaches and blurry vision, for bilateral 
hearing loss, for a bilateral ankle disorder, and for 
arthritis of multiple joints, excluding the cervical and 
lumbar spine segments and denied these issues on the merits.  
The Board points out, however, that regardless of what the RO 
has done, the Board must address the question of whether new 
and material evidence has been received to reopen each claim 
because the issue goes to the Board's jurisdiction to reach 
the underlying claim and adjudicate the claim de novo.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 
8 Vet. App. 1 (1995).  In other words, the Board is required 
to first consider whether new and material evidence is 
presented before the merits of a claim can be considered.  
See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  
Hence, the Board has characterized the claims for service 
connection as on the title page.

The Board points out that in a March 2003 rating decision, 
the RO granted higher ratings for a duodenal ulcer and 
arthritis of the lumbar spine.  In an April 2003 rating 
decision, the veteran filed  A VA Form 9, which indicated 
that he was only appealing the service connection issues.  As 
the  has withdrawn his claims for higher ratings for a 
duodenal ulcer and for arthritis of the lumbar spine, those 
issues are no longer before the Board and the current appeal 
is limited to those issues listed on the title page.


For the reasons expressed below, the matters on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required.

As a final preliminary matter, the Board notes that the 
veteran raised a new issue of entitlement to service 
connection for tinnitus in April 2003.  As the RO has not 
adjudicated that claim, it is not in appellate status; hence, 
it is referred to the RO for appropriate action. 

REMAND

After the Board remanded the issues currently on appeal in 
January 2002, the veteran submitted to the RO VA Form 21-
4142, which authorized the RO to obtain treatment records for 
all his claimed disorders from Tricare Prime.  In an April 
2003 letter, the RO informed the veteran that the 
authorization form was incomplete because he failed to 
complete the year that his treatment began.

Although the veteran did not respond by providing the missing 
digit to the year "199", the RO is not prevented from 
trying to obtain the records based on what is an otherwise 
complete authorization form.  Since the veteran separated 
from service in July 1994, the RO should attempt to obtain 
the veteran's private medical records from that point to the 
present time.

The Board also points out that, in April 2003, the veteran 
indicated that he received treatment at the Hampton VA 
Medical Center (VAMC) eye clinic and had special examinations 
for intraocular hypertension.  A review of the claims file 
reveals that the most recent treatment records from the 
Hampton VAMC are dated in June 1999; therefore, the RO should 
attempt to obtain any additional records from that point 
forward.

The Board regrets that a further remand of these matters will 
further delay a final decision on each claim on appeal, but 
finds that, to ensure due process, such action is 
unavoidable.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the Hampton 
VAMC records of evaluation of and/or 
treatment for eye disability, dated from 
June 1999 to the present, by following 
the procedures set forth in 38 C.F.R. § 
3.159 (2003).  

2.  The RO should attempt to obtain the 
veteran's private treatment records from 
July 1994 to the present.  If the time 
period for which the veteran's April 2003 
authorization can be used has not 
expired, the RO should use the form to 
obtain these records; otherwise, the RO 
should contact the veteran and ask him to 
provide a current authorization form.  
The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (unless this right is 
waived, in writing).

3.  Thereafter, the RO should assist him 
in obtaining any additional evidence 
identified, following the procedures set 
forth in 38 C.F.R. § 3,159 (2004).All 
records and/or responses received should 
be associated with the claims file.  If 
any records sought are not obtained, the 
RO should notify the veteran of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

4.  To help avoid a future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken. 
See Stegall v. West, 11 Vet. App. 268 
(1998).


5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate each claim on 
appeal in light of all pertinent evidence 
and legal authority.  

6.  In any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for its determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied. The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate timeframe. 
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




